                    UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF GEORGIA
                         SAVANNAH DIVISION
MASON BURBANK,                   )
                                 )
       Plaintiff,                )
                                 )
v.                               )               CV418-294
                                 )
WILLIAM KIRKCONNELL, et al.,     )
                                 )
       Defendants.               )


     ORDER AND AMENDED REPORT AND RECOMMENDATION

       Proceeding pro se and in forma pauperis, plaintiff Mason Burbank

has filed this 42 U.S.C. § 1983 action alleging various constitutional

violations arising from the execution of a warrant and his subsequent

arrest by a Federal Bureau of Investigation (FBI) child pornography task

force. See CV418-294, doc. 6; see generally United States v. Burbank,

CR417-44 (charges dismissed and case closed on June 29, 2017). The

Court, after screening his Complaint pursuant to 28 U.S.C. § 1915A,

recommended dismissal for failure to state a claim.     Doc. 7.   In his

objections, Burbank raised several arguments that warrant consideration.

Doc. 8.
      First, he complains that the Report and Recommendation (R&R)

failed to address his allegations of excessive force.             In his Amended

Complaint seeking injunctive relief, however, Burbank’s reference to an

“excessive force” claim was, at best, ambiguous. See doc. 6 at 3-4 (listing,

inter alia and without explication, “excessive force” as a violation of

Eighth Amendment rights). Further, the alleged facts only reflect “force”

exerted against his step-daughter. See id. at 5. Constitutional rights

violations, of course, cannot be vicariously asserted.             See Tileston v.

Ullman, 318 U.S. 44, 46 (1943). Even if her rights were violated, therefore,

his claim for damages for those violations would still be subject to

dismissal. 1 To the extent that Burbank alleges that he suffered injuries,

including a seizure, migraines, and panic attacks, he does not identify how

those injuries resulted from law enforcement’s use of force. See doc. 6 at

5-6. His requested relief is also inconsistent with the assertion that he

asserted a claim for damages based on excessive force. See id. at 6 (listing




1
  This would be true even if Burbank purported to act on his step-daughter’s behalf.
Pretermitting whether there might be facts that would preclude allowing Burbank to
proceed as her representative, he certainly cannot assert her claim pro se. See, e.g.,
FuQua v. Massey, 615 F. App’x 611, 612 (11th Cir. 2015) (“[W]e have held that parents
who are not attorneys may not bring a pro se action on their child’s behalf.” (quotes
and cite omitted)).
                                          2
damages sought from each individual defendant “for participating in

illegal search”).

      The Court was not required to construe Burbank’s ambiguous

references to excessive force as asserting a separate claim for damages.

See Boles v. Riva, 565 F. App’x 845, 846 (11th Cir. 2014) (leniency afforded

to pro se litigants “does not give a court license to serve as de facto counsel

for a party, or to rewrite an otherwise deficient pleading in order to sustain

an action.” (quotes and cite omitted)). It is, moreover, not required to

cobble together allegations made across two complaints and an objection

to muster an excessive force claim. Given Burbank’s additional factual

assertions, however, an opportunity to amend his Complaint to flesh out

his claim is appropriate. See, e.g., Jenkins v. Walker, 620 F. App’x 709,

711 (11th Cir. 2015) (“[W]hen a more carefully drafted complaint might

state a claim, a district court should give a pro se plaintiff at least one

chance to amend the complaint before the court dismisses the action.”

(citation omitted)).

      The balance of Burbank’s objection is occupied in his arguments

about whether the agents’ conduct violated his Fourth Amendment rights,

in support of either his claim for injunctive relief or for damages, under

                                      3
Bivens. See generally doc. 8. To the extent that his arguments concern

the existence or significance of a violation of the provisions of Fed. R. Crim.

P. 41, they are irrelevant. Whether or not noncompliance with the Rules

might support a motion to suppress evidence procured by those agents,

violations of the Federal Criminal Rules are not violations of constitutional

rights. See doc. 7 at 5-11. As such, they cannot form the basis for a Bivens

claim. See, e.g., Hollins v. Samuals, 540 F. App’x 937, 938 (11th Cir. 2013)

(citing Powell v. Lennon, 914, F.2d 1459, 1463 (11th Cir. 1990) (“To state

a Bivens claim, a plaintiff must show that he was deprived of a

constitutional right.”)). Put differently: whether the defendants violated

Rule 41, knowingly, intentionally, or otherwise does not constitute a

violation of a constitutional right.

      The viability of Burbank’s Bivens claim for damages, then, depends

upon whether the conduct alleged violated his constitutional rights.

Burbank correctly points out that Simmons is distinguishable from his

case, based on the fact that it involved a covert entry.         Doc. 8 at 2.

However, Simmons also stands for the general proposition that a violation

of Rule 41 does not per se amount to a violation of the Fourth Amendment:

“There are two categories of Rule 41 violations: those involving

                                       4
constitutional violations, and all others.” United States v. Simons, 206

F.3d 392, 403 (4th Cir. 2000) (citing United States v. Chaar, 137 F.3d 359,

362 (6th Cir. 1998); United States v. Gerber, 994 F.2d 1556, 1560 (11th Cir.

1993); United States v. Negrete-Gonzales, 966 F.2d 1277, 1283 (9th Cir.

1992); United States v. Burke, 517 F.2d 377, 386-87 (2d Cir. 1975)).

     Based on that distinction, the Simmons court “conclude[d] that the

failure of the team executing the warrant to leave either a copy of the

warrant or a receipt for the items taken does not render the search

unreasonable under the Fourth Amendment. The Fourth Amendment

does not mention notice, and the Supreme Court has stated that the

Constitution does not categorically proscribe covert entries, which

necessarily involve a delay in notice. [Cit.] And, insofar as the [covert

search] satisfied the requirements of the Fourth Amendment, i.e., it was

conducted pursuant to a warrant based on probable cause issued by a

neutral and detached magistrate, we perceive no basis for concluding that

the 45-day delay in notice rendered the search unconstitutional.”

Simmons, 206 F.3d at 403 (emphasis added).             Thus, the Fourth

Amendment’s protections are provided by the issuance of the warrant

itself, based upon probable cause, and “whatever the most prudent course

                                     5
may be, the [F]ourth [A]mendment does not require officers to have a

warrant in hand when searching.” United States v. Cazares-Olivas, 515

F.3d 726, 730 (7th Cir. 2008).

      As set forth in the R&R, whatever procedural violations of Rule 41

may have occurred, there was no Fourth Amendment violation. In the

absence of a constitutional violation, Burbank cannot state a Bivens claim.

See doc. 7 at 11 (“In sum, the failure of federal agents to provide Burbank

with a copy of the warrant at the time of its execution – though

indisputably a violation of Rule 41 – did not render the search

unconstitutional.”). Based on the lack of any constitutional violation, the

R&R correctly pronounced his Bivens claim “dead in the water.” Id. at 12.

The remaining alleged constitutional violations, which include “1st

Amendment Access to court, 5th, 6th Amendment Due Process,” are not

related in any discernable way, to any factual allegation. See doc. 6 at 3-4

(listing alleged constitutional violations), 5 (factual allegations); see also

doc. 1 (original Complaint seeking only injunctive relief to prevent agents

from testifying or introducing evidence in state criminal proceeding).

Such wan allegations were rightly dismissed. See, e.g., Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (“[T]he tenant that a court must accept as true

                                      6
all of the allegations contained in a complaint is inapplicable to legal

conclusions. Threadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.” (cite omitted)).

     As to the merits of his motion to suppress evidence in the now-

dismissed federal prosecution, it bears repeating that Burbank is currently

facing state charges and a state trial and that he seeks to prevent the

federal agents who executed the search warrant from testifying against

him in his state trial. Doc. 6 at 5-13. It further bears emphasizing that

while Burbank sought to suppress the fruits of their search of his

electronic devices in the federal case against him, no order ever issued from

this Court suppressing that evidence. Doc. 7 at 13 (citing CR417-044).

Indeed, Burbank concedes that no order exists which can be enforced.

Doc. 8 at 4 (noting that “It is true that no suppression order was issued.”)

Thus, all the law he cites on the merits of suppression (doc. 8 at 2) does

not warrant this Court reaching into state proceedings and ruling on the

admission of evidence (either the images/videos recovered from his

electronic devices or defendants’ testimony) before the state court. Doc. 7

at 11-15.

     The law is clear that the only time a federal court would intervene

                                     7
in a state prosecution is to stop federal law enforcement from evading a

federal court’s order suppressing evidence. Doc. 7 at 12-14, citing Rea v.

United States, 350 U.S. 214, 217 (1956); Wilson v. Schnettler, 365 U.S. 381,

387 (1961); United States v. Navarro, 429 F.2d 928, 930 (5th Cir. 1970).

Here, no such order exists. The reason that no order exists — that the

Government dismissed the charges before an order issued — is irrelevant

to the analysis. As is the “timeline” that Burbank harps upon. Doc. 8 at

4. The bare fact of the matter is that no order issued, and, thus, the Court

has no interest to balance against the general principles advising non-

interference with the state proceeding.

     Burbank’s argument conflating “knowing and deliberate” with

“intentional,” which goes to the merits of suppression and touches on an

analysis of the executing agents’ subjective bad faith in failing to provide

Burbank with a copy of the warrant as required by Rule 41 (doc. 8 at 3),

does not change matters.      To the extent he challenges the Court’s

dismissal of his requests for damages, he does not demonstrate that the

Court erred in its conclusion that Kirkconnell’s failure to serve him with

a copy of a concededly valid warrant lacks constitutional magnitude. And

to the extent he is simply continuing his attempt to relitigate his motion

                                     8
to suppress that was filed — and never ruled upon — in his federal case

(see CR417-044), his ongoing legal research provides him no succor. His

expectation that this Court might have ruled in his favor by granting

suppression has no bearing whatsoever on the Court’s ability to give him

the relief he now seeks: the enforcement of an order that does not exist.

“Burbank, in other words, asks for relief that this Court cannot provide.”

Doc. 7 at 15.

     As set forth in the R&R, Burbank may (and, indeed, must, if he

pursues them at all) take his arguments for suppression to the state trial

court. Doc. 7 at 12 n. 7. Longstanding abstention jurisprudence cautions

against this Court interfering in his state trial court proceedings,

particularly where (as here) plaintiff clearly has an adequate remedy in

the state courts. Younger v. Harris, 401 U.S. 37, 53 (1971); Wilson, 365

U.S. at 384; see also Doby v. Strength, 758 F.2d 1405, 14005-06 (11th Cir.

1985) (requiring abstention where plaintiff raised Fourth Amendment

§ 1983 claims related to ongoing state proceedings). Any ruling by this

Court on the constitutionality of the execution of the warrant, and any

alleged technical violation of Rule 41, would certainly interfere with the

results reached in the state court proceeding. See 31 Foster Children v.

                                    9
Bush, 329 F.3d 1255, 1276 (11th Cir. 2003). This the Court will not do.2

Dismissal of his suppression-related claims are appropriate. See Jackson

v. Georgia, 273 F. App’x 812, 813-14 (11th Cir. 2008) (affirming sua sponte

dismissal pursuant to 28 U.S.C. § 1915A due to Younger abstention);

Smith v. Mercer, 266 F. App’x 906, 908 (11th Cir. 2008) (“[a] dismissal

pursuant to the Younger doctrine is without prejudice, and does not

preclude later re-filing of the complaint”).

      In sum, the Court VACATES its prior recommendation that the

Complaint be dismissed without leave to amend. Doc. 7. Burbank will be

given an opportunity to file an amended complaint setting forth his

allegations of excessive force used against him at his arrest.                   He is

ORDERED to file his Second Amended Complaint within 14 days of

service of this Order or face a recommendation of dismissal for failure to

comply with a Court Order. The Court further REINSTATES and

AMENDS its prior Report and Recommendation that all of Burbank’s



2
    Nor will it “bring this case back to federal court where original jurisdiction is.”
Doc. 8 at 5. Burbank does not even hint where the Court would find the authority to
deprive the State of its right to prosecute him under its criminal laws, but it is clear
that he hangs his hat on the belief that, had the matter not been dismissed, the
suppression order would have gone his way. The Court reminds him, yet again, that
no order has issued and that nothing in the record indicates that the evidence would
have been suppressed, had one issued.
                                          10
claims arising from agents’ failure to provide him with a copy of the

warrant in noncompliance with Fed. R. Crim. P. 41(f)(1)(C), including

both damages and the exclusion of evidence and testimony from his state

criminal prosecution, be DISMISSED. Doc. 7 at 15, quoting Ponzi v.

Fessenden, 258 U.S. 254, 260 (1922) (an accused “should not be permitted

to use the machinery of one sovereignty to obstruct his trial in the courts

of the other, unless the necessary operation of such machinery prevents

his having a fair trial.”).

      This Report and Recommendation (R&R) is submitted to the district

judge assigned to this action, pursuant to 28 U.S.C. § 636(b)(1)(B) and this

Court’s Local Rule 72.3. Within 14 days of service, any party may file

written objections to this R&R with the Court and serve a copy on all

parties. The document should be captioned “Objections to Magistrate

Judge’s Report and Recommendations.” Any request for additional time

to file objections should be filed with the Clerk for consideration by the

assigned district judge.

      After the objections period has ended, the Clerk shall submit this

R&R together with any objections to the assigned district judge. The

district   judge   will   review   the magistrate   judge’s   findings   and

                                      11
recommendations pursuant to 28 U.S.C. § 636(b)(1)(C). The parties are

advised that failure to timely file objections will result in the waiver of

rights on appeal. 11th Cir. R. 3-1; see Symonett v. V.A. Leasing Corp., 648

F. App’x 787, 790 (11th Cir. 2016); Mitchell v. U.S., 612 F. App’x 542, 545

(11th Cir. 2015).

     SO ORDERED AND REPORTED AND RECOMMENDED, this

20th day of March, 2019.

                                  ______________________________
                                   __________________________
                                  CHRISTO   R L. RAY
                                   HRISTOPHER
                                       T PH
                                          HER
                                  UNITED STATES MAGISTRATE JUDGE
                                  SOUTHERN DISTRICT OF GEORGIA




                                    12
